Citation Nr: 0704082	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-03 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
cervical spondylosis and fibromyositis of the trapezius 
muscles.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
major depression.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
November 1978.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision denying the reopening of 
both issues.  The case was remanded by the Board in April 
2005 for further development and a supplemental statement of 
the case was issued in December 2005.


FINDINGS OF FACT

1.  The Board denied the claim for service connection for 
cervical spondylosis and fibromyositis of the trapezius 
muscles in a May 1996 decision.  

2.  The RO denied the claim for service connection for major 
depression in a March 1993 rating decision.  The appellant 
submitted a notice of disagreement, but then withdrew it.

2.  Evidence submitted since the May 1996 Board decision 
concerning cervical spondylosis and fibromyositis of the 
trapezius muscles and the March 1993 final rating decision 
concerning major depression is either cumulative or redundant 
of evidence of record prior to the respective dates and is 
not new and material with regards to the respective claims 
for service connection for cervical spondylosis and 
fibromyositis of the trapezius muscles or major depression.


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented since 
the May 1996 final Board decision, and the claim for service 
connection for cervical spondylosis and fibromyositis of the 
trapezius muscles is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).

2.  New and material evidence has not been presented since 
the March 1993 final rating decision, and the claim for 
service connection for major depression is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the claimant of: (1) the information 
and evidence needed to substantiate and complete her claim, 
(2) what part of that evidence she is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for her, and (4) the need to send the RO any 
additional evidence that pertains to her claim.  38 C.F.R. 
§ 3.159.  

Prior to its initial adjudication of the claims for reopening 
claims for entitlement to service connection for bilateral 
cervical spondylosis and fibromyositis of the trapezius 
muscles and major depression, the RO sent the claimant a 
letter in March 2002 indicating all but the fourth element of 
the duty to notify.  While this letter was not complete in 
its notification of the claimant, the claimant has not been 
prejudiced by lack of notification for he was sent an 
additional notification letter in June 2002, a statement of 
the case in December 2003 containing the entire language of 
38 C.F.R. § 3.159, and a complete notification letter in May 
2005 outlining the expanded duty to notify as held in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as well 
as the fourth element of the duty to notify as outlined 
above.

In addition, in its March 2002 letter, the RO also advised 
the veteran about the evidence and information necessary to 
reopen the claims for service connection (citing the correct 
legal standard), as well as the evidence and information 
necessary to establish entitlement to the underlying claims.  
Therefore, VA has fulfilled its specific duties to notify 
with regard to claims to reopen.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
claimant's service medical records, private medical records 
indicated by the claimant to be relevant, and VA treatment 
records.  There does not appear to be any other evidence, VA 
or private, relevant to the claims at this time.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of her claims and to 
respond to VA notices.  The claimant has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claims being adjudicated by the Board and prior to the 
last final adjudication by the RO.  Therefore, the claimant 
is not prejudiced by the Board's adjudication of her claims 
at this time.  See Overton v. Nicholson, No. 02-1814 (U.S. 
Vet. App. September 22, 2006).

II.  Claims to Reopen

By a May 1996 Board decision and a March 1993 rating 
decision, the RO denied service connection for, respectively, 
cervical spondylosis and fibromyositis of the trapezius 
muscles and major depression because neither was shown to be 
related to service.  The Board decision regarding cervical 
spondylosis and fibromyositis of the trapezius muscles is 
final; the Chairman of the Board has not ordered 
reconsideration of this decision.  38 U.S.C.A. § 7103; 38 
C.F.R. § 20.1100.  However, applicable law provides that a 
claim which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002).  

The rating decision regarding major depression is also final.  
The claimant was notified of the March 1993 rating decision 
together with her rights regarding the appeal of a decision 
that was adverse to her interests.  While the veteran filed a 
valid notice of disagreement within one year of notification 
of the rating decision regarding major depression, the rating 
decision became final because the veteran later, in an August 
1995 written statement, dropped her claim for service 
connection for major depression.  As a result, this claim 
must be reopened before the claim for service connection for 
major depression can be considered on the merits because the 
rating decision has become final.

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

Evidence of record at the time of the last final disallowance 
for both claims consisted of the veteran's service personnel 
records and a September 1992 VA examination.  This evidence 
showed that the veteran had a current disability both with 
regards to cervical spondylosis and fibromyositis of the 
trapezius muscles and major depression.  However, the 
evidence lacked information regarding a medical nexus between 
the veteran's service and current diagnoses and this lack of 
a nexus was the basis for both last final disallowances.

Evidence received since the last final disallowances includes 
VA treatment records, private medical records, and Social 
Security Administration records.  The records that were not 
part of the claims file at the time of the last final 
disallowance are new evidence.  However, some of the records 
are duplicative of treatment records that were part of the 
claims file at the time of the last final disallowances and, 
as such, are not new.  The records that are new do not 
contain an opinion linking the veteran's service to either 
her cervical spondylosis and fibromyositis of the trapezius 
muscles or her major depression and, as such, they are not 
material to the claims at hand.  As there is no evidence that 
is both new and material sufficient to reopen the veteran's 
claims for either entitlement to service connection for 
cervical spondylosis and fibromyositis of the trapezius 
muscles or major depression, the claims to reopen are denied.




ORDER

New and material evidence having not been submitted to reopen 
a claim for entitlement to service connection for cervical 
spondylosis and fibromyositis of the trapezius muscles, the 
claim is not reopened.

New and material evidence having not been submitted to reopen 
a claim for entitlement to service connection for major 
depression, the claim is not reopened.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


